Borden, J.,
dissenting and concurring. I dissent from the majority’s conclusion that the state did not establish the harmlessness of the destruction of the tapes. Both Rivera and DeLucia testified at trial as to the general contents of their broadcasts. Rivera testified that he radioed a general description of the individuals. DeLucia testified that he had radioed that he observed the subjects. Indeed, it is hardly likely that they would have radioed much more in the course of their pursuit of the three individuals involved.
The majority argues that their broadcasts would have provided the longest and most thorough description of the incident given outside the courtroom. Although it is true that the tapes would have provided some description of the incident given outside the courtroom, that description can not, ipso facto, be characterized as *654either long or thorough. Thus, under either the “more probable than not” or the “beyond a reasonable doubt” standard of harmlessness, I am persuaded that the destruction of the tapes could not have affected the verdict.
The majority’s reliance on State v. Williamson, 212 Conn. 6, 562 A.2d 470 (1989), is misplaced. In that case, there were critical inconsistencies between the trial testimony of the witness and the transcript of the destroyed tape of her interview. Id., 24-25. Here, no such inconsistencies have been shown between Rivera’s and DeLucia’s testimony and the likely content of the destroyed tapes. Furthermore, in Williamson, the destroyed tape was of an interview with the victim in which she described the crime in detail. Thus, the tape “ ‘was the longest and presumably the most thorough description of the incident given outside the courtroom’ ” (emphasis added); id., 25, quoting State v. Williamson, 14 Conn. App. 108, 118C, 552 A.2d 815 (1988); and would have been useful in cross-examining the victim. In my view, that cannot reasonably be said of these radio broadcasts.
I agree, however, with the majority’s conclusion that the admission of the police report constituted harmful error. I concur, therefore, in the remand for a new trial.